Citation Nr: 1716515	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-43 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability claimed as a stomach condition, variously diagnosed as Barrett's esophagus, GERD, hiatal hernia, and reflux esophagitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neck disability.



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The May 2014 rating decision determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for hypertension and a low back disability, and denied the claims of entitlement to service connection for Barrett's esophagus and GERD (claimed as a stomach condition), and a neck disability.  A notice of disagreement was received in July 2014.  A statement of the case that found no new and material evidence had been received to reopen the claims of entitlement to service connection for hypertension and a low back disability and denied the claims of entitlement to service connection for Barrett's esophagus, GERD, and a neck disability was issued in October 2014.  A substantive appeal was received in December 2014.

In his December 2014 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Decision Review Officer (DRO) at his local RO.  He withdrew this request in writing in August 2016.  

The issues of entitlement to service connection for disabilities of the back and the neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT


1.  A preponderance of the competent and probative evidence on the question of a medical nexus between any current disability claimed as a stomach condition, variously diagnosed as Barrett's esophagus, GERD, hiatal hernia, and reflux esophagitis, weighs against the claim.

2.  In a March 2002 rating decision, the RO denied claims of entitlement to service connection for hypertension and a low back disability; the Veteran did not perfect a timely appeal of this decision.  

3.  When considered by itself or in connection with the evidence previously assembled, the Veteran has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the March 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  A disability claimed as a stomach condition, variously diagnosed as Barrett's esophagus, GERD, hiatal hernia, and reflux esophagitis, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  New and material evidence has not been added to the record since the March 2002 rating decision's denial of entitlement to service connection for hypertension; thus, the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3.  New and material evidence has been added to the record since the March 2002 rating decision; thus, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A .  

II.  Service Connection 

The Veteran has claimed entitlement to service connection for a stomach condition, which has been diagnosed as Barrett's esophagus, GERD, hiatal hernia, and reflux esophagitis.  He essentially contends that this disability first manifested in service and has persisted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case at hand, there is no dispute that the Veteran has a current diagnosis of a stomach condition.  Specifically, he has been diagnosed with Barrett's esophagus, GERD, hiatal hernia, and reflux esophagitis.  (See April 2013 letter from Dr. Nanette A. Ortiz Valentin; May 2014 VA examination report.)  

Nor is there any dispute that he was hospitalized for five days during service in June 1962 for what was determined to be a suspected appendicitis or gastroenteritis.  (See service treatment records.)

The remaining issue is whether there is nexus, or a link, between the in-service complaints and the current disabilities.  This question is of sufficient medical complexity that it cannot be answered by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, it must be answered by a medical professional who possesses the necessary education, training, or experience to provide competent medical evidence.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

There are two nexus opinions of record that address this question.  First, an April 2013 letter from Dr. Ortiz, the Veteran's private physician, diagnoses Barrett's esophagus, GERD, hiatal hernia, and reflux esophagitis.  She opined that it is at least as likely as not that the Veteran's stomach problems are service connected due to time of presentation.  To support her opinion, she noted that the Veteran's problem started in service and that he was treated for gastritis and suspected appendicitis while in service.  She noted that, after that, he has been taking oral medication for this problem, which has been aggravated over time.  

Second, a May 2014 VA examination report opines that the Veteran's disabilities were less likely than not incurred in or caused by the claimed in-service illness.  As a rationale, the examiner noted the Veteran's in-service hospitalization for left lower quadrant abdominal pain with emesis, noting that he was evaluated at sick call and the working diagnosis was rule out appendicitis vs. gastroenteritis.  The October 1962 separation medical examination showed that the Veteran was hospitalized for suspected appendicitis, but no disease was found.  The examiner noted that the episode of gastritis was treated and resolved without evidence of residuals or disability.

In situations in which there is conflicting medical evidence, the Board must weigh this evidence to determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In weighing the two nexus opinions against each other, the Board must find that the VA opinion is more probative than the private opinion.  Both of these opinions were provided by competent medical professionals who had physically examined the Veteran, and both explained the bases for the nexus opinions that they provided.  The Board notes, however, that the private physician's opinion does not account for key facts of the Veteran's medical history.  

Specifically, the private examiner based her opinion on an incomplete picture of the Veteran's pertinent medical history.  In her opinion, she noted that the Veteran's problem started in service, that he has been taking medication for this problem, and that this problem has been aggravated over time.  However, her opinion does not account for the large gap in time between the Veteran's in service esophageal complaints and the fact that he did not seek medical care for an esophageal condition post-service until 1997.  Nor does her opinion account for the Veteran's alcohol abuse, which started in the 1970s.  (See May 2014 VA examination report.)  

On the other hand, the VA examiner's opinion does account for the Veteran's pertinent post-service medical history.  It also accounts for the evidence or contentions that are potentially favorable to the Veteran, specifically the fact that the Veteran was treated for possible gastritis during service.  

For the above reasons, the Board must find that the May 2014 VA examiner's opinion, which weighs against the Veteran's claim, is more probative than the April 2013 private physician's opinion, which weighs in favor of the Veteran's claim.  Thus, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability claimed as a stomach condition, variously diagnosed as Barrett's esophagus, GERD, hiatal hernia, and reflux esophagitis.  As such, the claim is not in equipoise, and it must be denied.

III.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).

A final decision cannot be reopened unless new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; see also Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Hypertension

The Veteran was denied entitlement to service connection for high blood pressure in a March 2002 rating decision.  While the Veteran had claimed on his October 2001 claim form that this disability had begun in 1960 and that he had first been treated for it on sick call that same year, his service treatment records showed no evidence of high blood pressure.  In denying the Veteran's claim, the rating decision noted that there was no evidence of high blood pressure in service and that he had not been treated for high blood pressure in service.  He did not appeal this decision, and it became final.  

At the time of the March 2002 rating decision, the Veteran's service treatment records were on record.  No post-service medical records had been associated with the claims file.
 
Since the March 2002 rating decision, the Veteran has submitted VA medical records reflecting, in pertinent part, that he has been diagnosed with hypertension.  Private medical records have also been associated with the claims file, but these records pertain to issues other than the Veteran's hypertension claim.  

The Board finds that the VA medical records are new in that they were not of record at the time of the March 2002 rating decision.  They are material in that they establish that the Veteran has, in fact, been diagnosed with hypertension.  The Board must ultimately find, however, that they do not raise a reasonable possibility of substantiating the Veteran's claim.  

Specifically, the Board notes that the new medical evidence reflecting the current hypertension diagnosis is dated from at least 40 years following the Veteran's separation from service.  It does not suggest an approximate diagnosis date or year to place a diagnosis of hypertension more proximate to the Veteran's service.  Nor does the new medical evidence suggest a service-related nexus.  The Board finds that evidence that the Veteran had been diagnosed with hypertension approximately 40 years following his separation from service does not raise a reasonable possibility of substantiating his claim.  

Therefore, the Board finds that new and material evidence had not been received with respect to the claim of entitlement to service connection for hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is not reopened.

B.  Low Back Disability

The Veteran has also requested to reopen the claim of entitlement to service connection for a low back disability.  This claim was originally denied in the March 2002 rating decision based on a determination that, even though the Veteran did have treatment in service for backaches for one week in August 1981, the evidence showed that this was an acute and transitory episode.  The rating decision noted that no clinical diagnosis of a back disability had been made.

Since the March 2002 rating decision, the April 2013 letter from Dr. Ortiz has been added to the claims file.  In pertinent part, this letter notes that the Veteran has degenerative disc disease of the lumbar spine.  It attributes that disability to the Veteran's duties as a construction engineer in service, which required that he lift, carry, load, and unload a lot of heavy loads while in service.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was "Pioneer," for which the civilian equivalent of "Woodchopper" was listed. 

This evidence is new in that it was not of record at the time of the March 2002 rating decision.  It is material in that it presents evidence of a current back disability diagnosis, and it provides a competent medical opinion that links this disability to duties that the Veteran performed in service.  This evidence also triggers VA's duty to assist the Veteran by obtaining a medical opinion and therefore presents a reasonable possibility of substantiating the claim.

Therefore, new and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

ORDER

Entitlement to service connection for a disability claimed as a stomach condition, variously diagnosed as Barrett's esophagus, GERD, hiatal hernia, and reflux esophagitis, is denied.

New and material evidence not having been received, the claim of entitlement to service connection for hypertension is not reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.




REMAND

As noted above, VA's duty to assist the Veteran by obtaining a medical opinion has been triggered by the new and material evidence that was presented in connection with the Veteran's low back disability claim, above.  The Board further notes that the same April 2013 opinion from Dr. Ortiz diagnosed degenerative disc disease at the cervical area, and it provided the same etiology opinion linking the heavy lifting the Veteran performed in service to his current neck disability. The Board notes that the Veteran's DD Form 214 reflects that his MOS was "Pioneer," for which the civilian equivalent of "Woodchopper" was listed.  The Board notes that duties involving lifting, carrying, loading, and unloading heavy loads would be consistent with the Veteran's MOS. The Board finds it appropriate to remand these claims so that the Veteran may undergo a VA examination an obtain an opinion with respect to the etiology of his neck and back disabilities.

While this claim is on remand, the AOJ should obtain and associate with the claims file any relevant VA medical records that are not of record, to include any records that were created after VA's most recent records request in March 2014.  The Veteran should also be given the opportunity to notify VA of any relevant private treatment records that he wishes for VA's assistance in obtaining.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in March 2014) and associate these records with the claims file.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his neck and low back disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  In particular, please obtain a complete history of the Veteran's in-service and post-service work experience and duties.  All appropriate testing should be conducted, and all findings should be reported in detail.  

The examiner should diagnose any current neck and low back disabilities.  For each diagnosis, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any current neck or low back disability was caused by or resulted from his military service?   In providing this opinion, the examiner should discuss (1) the significance, if any, of the August 1961 service treatment record reflecting that the Veteran had sought medical treatment in service for a backache of one week's duration, and (2) the role, if any, that repeated lifting, carrying, loading, and unloading of heavy loads while performing duties as a Pioneer (or Woodchopper) would have played in the development of any current neck and low back disabilities.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


